t c summary opinion united_states tax_court paul l tucker jr and anita h tucker petitioners v commissioner of internal revenue respondent docket no 5854-06s filed date paul l tucker jr and anita h tucker pro sese marshall r jones for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in and imposed a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to an employee_business_expense deduction in excess of the amount allowed by respondent whether petitioners are entitled to a charitable_contribution_deduction in excess of the amount allowed by respondent and whether petitioners are liable for an accuracy-related_penalty background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other at the time the petition was filed they resided in birmingham alabama references to petitioner are to paul l tucker jr during petitioner was employed as a pilot for southwest airlines southwest as a southwest pilot he functioned in two capacities--as a line captain and as a check airman for purposes of this case his duties in each capacity can be briefly summarized as a line captain petitioner was responsible for piloting an aircraft between departure and arrival on any given flight assignment and for the safe transportation of passengers crew and cargo as a check airman petitioner in accordance with federal aviation administration requirements and as supervised from dallas texas was responsible to train or to review the performance of other southwest employees petitioner’s rate of compensation was the same regardless of the function he performed on any flight assignment during petitioner estimates that more of his earnings from southwest were attributable to flights during which he functioned as a check airman than to those during which he functioned as a line captain petitioners resided in birmingham alabama during but most of petitioner’s flight assignments as a line captain check airman or both during that year originated and concluded at midway airport in chicago illinois midway in connection with his flight assignments petitioner routinely drove from his residence in birmingham to a nearby airport and then flew to midway so as to arrive in sufficient time for his flight assignment sometimes that required him to leave birmingham the night before his flight assignment and spend the night in chicago typically at the conclusion of a flight assignment he flew from midway back to birmingham and returned to his residence again depending upon the timing of the flights petitioner might spend the night in chicago and return to birmingham the next morning pursuant to southwest’s travel reimbursement policy petitioner was reimbursed for travel_expenses on an hourly basis for a period that began hour before the scheduled departure time of any given flight assignment and ended one-half hour after the flight assignment terminated on those occasions when petitioner spent the night in chicago he did so in an apartment that he rented there during petitioners were members of the dawson memorial baptist church in birmingham church forty checks totaling dollar_figure show donations in that amount to church during petitioners’ joint federal_income_tax return which was prepared by a paid income_tax_return_preparer was timely filed as relevant here petitioners claimed a dollar_figure employee_business_expense deduction and a dollar_figure charitable_contribution_deduction on a schedule a itemized_deductions included with that return in the notice_of_deficiency respondent disallowed all but dollar_figure of the employee_business_expense deduction disallowed all but dollar_figure of the charitable_contribution_deduction and imposed a sec_6662 accuracy-related_penalty upon the ground that the underpayment_of_tax required to be shown on petitioners’ return is due to negligence or to some extent the details of the employee_business_expense deduction are shown on a form_2106 employee business_expenses also included with petitioners’ return the amount shown above for that deduction does not take into account sec_67 intentional disregard of rules or regulations the disallowed portion of the employee_business_expense deduction relates almost entirely to expenses petitioner incurred traveling between birmingham and chicago the cost of renting and maintaining an apartment in chicago and a claim for meals expenses on those occasions when petitioner was required to remain in chicago because of the timing of his midway flight assignments and available flights from and to birmingham employee_business_expense deduction discussion ordinarily expenses_incurred by an individual for meals_and_lodging are considered personal living_expenses and may not be deducted sec_262 on the other hand expenses for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances incurred by an employee can qualify as deductible trade_or_business_expenses if the expenses were incurred while the employee was traveling away from home in connection with the employee’s employment sec_162 54_tc_374 to qualify for deduction under sec_162 among other things the expenses for meals and or lodging must be incurred while the taxpayer is away from home and the expenses must be directly connected with carrying on the taxpayer’s business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 the disallowed portion of the employee_business_expense deduction consists of expenses petitioner incurred to travel between his residence and midway as well as expenses for meals_and_lodging while petitioner remained in chicago according to petitioners those expenses are properly deductible as travel_expenses petitioner incurred while traveling away from home as an employee of southwest according to respondent those expenses represent nondeductible personal living or family_expenses the dispute between the parties reduces to their disagreement regarding the location of petitioner’s tax_home during the year in issue according to petitioners petitioner’s tax_home was dallas and traveling expenses_incurred in connection with traveling to or remaining in chicago are deductible under sec_162 according to respondent petitioner’s tax_home was chicago during and the expenses_incurred to travel there or for meals_and_lodging while present in chicago are not deductible because the expenses are personal in nature for the following reasons we agree with respondent generally a taxpayer’s tax_home is determined by the location of the taxpayer’s regular or principal if more than one regular place of business mitchell v commissioner supra kroll v commissioner supra cf sec_1_911-2 income_tax regs petitioners point out that much of petitioner’s income from southwest during was generated from flights on which he functioned as a check airman they further note that he was supervised from dallas on those flights upon the basis of those facts they argue that dallas should be considered his tax_home we have difficulty following their reasoning on the point and they have offered no support or authority for such a proposition we can envision many scenarios where an employee regularly works in one location but is supervised from a distant one as previously noted and well established it is the taxpayer’s regular place of business that determines the taxpayer’s tax_home for purposes of sec_162 the location of the employee’s supervision or supervisor might be instructive but it is hardly determinative during most of petitioner’s flight assignments originated and terminated at midway as best can be determined from southwest’s records he was physically present in dallas on relatively few occasions for business purposes during that year it follows that midway was petitioner’s regular or at least principal_place_of_business during and chicago is petitioner’s tax_home during that year respondent’s adjustments that reflect those findings are sustained petitioners are not entitled to an employee_business_expense deduction in excess of the amount allowed by respondent charitable_contribution_deduction petitioners claimed a dollar_figure charitable_contribution_deduction on their return in general a taxpayer is allowed to deduct any donations contributions or gifts made to a qualifying_organization see sec_170 c the only donee specifically identified in the record is church and nothing in the record suggests that church was not a qualifying_organization described in sec_170 checks made to church show that petitioners contributed dollar_figure to that organization during according to petitioner his religious principles constrained him to make cash donations to church anonymously according to petitioner those cash donations totaled almost dollar_figure we appreciate petitioner’s religious beliefs and practices but a deduction for a charitable_contribution whether made in cash or otherwise must be substantiated by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs the reliability of the records is determined on the basis of all of the relevant facts and circumstances see sec_1 170a- a income_tax regs other than his testimony regarding his religious beliefs and donation practices the only evidence in the record relating to the amount of cash contributions made to church during is a handwritten log prepared by petitioner the entries made in the log were copied from notations made in another ledger also maintained by petitioner but not produced at trial set against petitioners’ practice of making substantial donations to church by check we do not find petitioner’s handwritten log to be persuasive or otherwise to satisfy the provisions of the regulation cited above petitioners are entitled to a charitable_contribution_deduction in excess of the amount allowed by respondent in the notice_of_deficiency but only to the extent that the contributions are evidenced by canceled checks to church that amount exceeds the amount allowed in the notice_of_deficiency by dollar_figure sec_6662 accuracy-related_penalty according to respondent the underpayment_of_tax required to be shown on petitioners’ return is due to negligence or intentional disregard of rules or regulations see sec_6662 b c according to respondent the imposition of the sec_6662 accuracy-related_penalty upon the ground of negligence is appropriate because petitioners improperly failed to treat chicago as petitioner’s tax_home during and they claimed a charitable_contribution_deduction without having maintained sufficient records to support that deduction the burden of production rests with respondent to come forward with sufficient evidence to show that petitioners are liable for the penalty here in dispute see sec_7491 after carefully considering the evidence in this case we find that respondent’s burden has not been met petitioners are not liable for a sec_6662 accuracy-related_penalty for to reflect the foregoing and to take into account payments made after the notice_of_deficiency was issued decision will be entered under rule
